Title: From Louisa Catherine Johnson Adams to John Adams, 8 August 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 8 August 1820
				
				Harriet Welsh writes me that George and you intend to visit Mrs. de Wint during the vacation and that if your father grants you permission you intend to go on to Niagara—I had made a partial engagement to accompany Mr. & Mrs. de Wint to Niagara this fall but I do not feel quite sure that I shall be able to accomplish this purpose as your father tho’ he says I may go always appears to have sudden apprehensions of a fever or some sudden indisposition and this usually produces great irresolution on my part concerning the proposed journey. as however it is not by any means decided and Mr. & Mrs. Calhoun do not go for a fortnight I may perhaps accept their invitation and go with them to Cedar Grove—The journey would be delightful and I am sure I should enjoy it above all things—Charles grows amazingly fast and is now growing fat—I do not know how his education goes on but I have some fears concerning it tho’ his master speaks well of him he will have much to do to fit himself for College next year—We shall move into our new house the 1st of October and a terrible move it will be—I expect to be very uncomfortable there but I suppose it will not last long as your father is always hinting that his time will be short—This is and has been, one of the most truly disagreeable parts of my life—and makes it utterly impossible for me even to enjoy the present because I am perpetually worried by anticipations of the future which anticipations however seldom arrive—This property that I am about to remove to I always detested as it has in my eyes no one recommendation and it is in vain that I am told it was purchased to please me I only go into it because it was bought and because I think it nonsense to live in a rented house when your father has one of his own.I have many times expressed a desire to know what success you had at the examination but you never mention it. I have to wait so long for Georges promised Letters that when they arrive they lose their zest and have very much the effect of a good dinner after waiting till the appetite is gone which you neither relish nor digest—tell him or rather show him this as I only write thro’ you because I have no idea of forcing my Letters upon so negligent a correspondent—How is your Grandfather and the family at Quincy I hope you are getting over your dandy ways and that will always prove a respectable and amiable Son to your affectionate Mother
				
					L. C. A.
				
				
					P.S. Have you grown at all since I saw you? You have I suppose got your books from Mr. Bailey
				
			